Citation Nr: 1447258	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-45 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a temporary total evaluation for convalescence following hernia repair surgery.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989, and November 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefit sought on appeal.


FINDING OF FACT

The Veteran's service-connected IBS did not cause a ventral hernia and is not the reason for the February 2010 surgery to repair the ventral hernia.  


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on convalescence necessitated by treatment for a ventral hernia have not been met. 38 U.S.C.A. §§ 1155; 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2010 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of a temporary total disability rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA examination in June 2010.  The examiner considered the Veteran's complaints, as well as the surgical records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's ventral hernia and its repair were not due to his service-connected IBS.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned, effective the date of hospital admission and continuing for one, two, or three months from the first day of the month following hospital discharge, when medical evidence shows that: the veteran underwent surgery necessitating at least one month of convalescence; or there are severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or there is immobilization by cast, though no surgery, of one or more major joints.  The 100 percent evaluation may be extended beyond three months and is followed by the schedular evaluation warranted by the evidence.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30. 

The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury and recovery as the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998) (holding that entitlement to a total disability rating requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h)(2).

Factual Background and Analysis

In March 2010, the Veteran requested a temporary 100% rating following surgery he claimed was related to his service-connected IBS.  He claims that but for his IBS, he would not have experienced hernias for the last 8 years.  He also maintains that his alternating diarrhea and constipation due to IBS caused his hernias and resultant surgery.  

By way of background, the Veteran was awarded service connection for his IBS in an August 2002 rating decision.  A 30 percent rating was assigned, effective March 1, 2002.  The RO subsequently reduced the IBS rating to 10 percent disabling, effective March 1, 2011.  The Veteran is not in receipt of service connection for any residuals of abdominal surgery or hernias-including recurrent ventral hernias.  

In February 2010, the Veteran underwent a clock repair of a ventral hernia.  The surgical record noted that the Veteran had a sigmoid colectomy for a ruptured diverticulum in 1994.  He had a subsequent take-down procedure and developed a ventral hernia.  He had a recurrent, ventral hernia repair (without mesh) in 2002.  Since that time, he developed a small lump on the incision.  The surgeon noted that the Veteran continues to have chronic pain, described as IBS-like) despite a lysis of the adhesions done at the time of the hernia repair.  The impression was recurrent ventral hernia repaired with mesh.  Later that month, he underwent an operation to evacuate an abdominal hematoma.  

In an April 2010 VA treatment note, the treating professional indicated that the Veteran had a prior history of IBS "with several abdominal surgeries complicated with adhesions after prior ventral hernia repair."  

In June 2010, the Veteran underwent a VA examination of the digestive system, during which the examiner was asked to determine whether the recurrent ventral hernia repair was due to the Veteran's IBS.  Following review of the pertinent records, and interview and examination of the Veteran, the examiner opined that the Veteran's recurrent ventral hernia repair is less likely than not caused by or a result of the Veteran's IBS.  In reaching this conclusion, the examiner indicated that post-operative incisional hernias are well known and a common complication of abdominal surgery.  The examiner noted that he is unaware of any literature that supports that alternating bowel habits (diarrhea to constipation and back) predispose the abdominal wall to weakness and hernias.  Moreover, the examiner noted that the Veteran continues to complain of the same symptoms of abdominal pain with alternating diarrhea and constipation that prompted the IBS diagnosis in the first place.  The examiner could to attribute the Veteran's symptoms to chronic opiate treatment or IBS without resorting to speculation, but noted that the "relatively low doses of stool softener and laxative he appears to take despite the opiates suggests that constipation is not a significant symptom component."

During the Veteran's December 2011 DRO hearing, he reported that he first felt the "rip" of a ventral hernia when he was sitting on the toilet "bearing down."  The Veteran stated that he believes that there is a direct correlation between his IBS, constipation, diarrhea, and his hernia.  He stated that it is really painful to defecate, and when he would go, the hernia would pop out.  The Veteran maintains that the 2010 VA examination focused on the history of incisional hernias, but he contends that it was a separate hernia that was caused by his IBS-not the incisional hernias.  

A review of the Veteran's VA treatment records shows his complaints of diarrhea and constipation.  These records generally show that the narcotic use is the cause of his constipation with notations of a history of abdominal surgeries.  More recent VA treatment records show that his stimulant laxative use may be the cause of his diarrhea.  These treatment records, however, do not show any definitive correlation between the Veteran's service-connected IBS and the February 2010 ventral hernia surgery.  

In November 2012 and February 2014, additional VA opinions were obtained regarding the Veteran's IBS symptoms.  These examination reports, however, do not include a discussion as to whether the Veteran's IBS symptoms resulted in the ventral hernia for which he had surgery in February 2010.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a temporary total disability rating under the provisions of 38 C.F.R. 4.30, based on convalescence, following the February 2010 surgery for a ventral hernia repair.  Treatment of a service-connected disability is a prerequisite to entitlement to these convalescent benefits.  Although, the Veteran underwent the ventral hernia surgery in February 2010, there is no competent and credible evidence to show that this surgical procedure was to treat a service-connected disability.  

In other words, the most probative evidence of record shows that the Veteran's service-connected IBS did not cause the ventral hernia, and the Veteran is not otherwise in receipt of service connection for recurrent ventral hernias.  The Veteran is not competent to opine on a complex medical matter, to include opining that his ventral hernia is due to "bearing down" while defecating or due to alternating diarrhea and constipation that he attributes to his IBS.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  Therefore, the Board finds that the conclusions of the VA examiner far outweigh the Veteran's lay assertions.

In the present case, the Veteran is not service-connected for recurrent ventral hernias, nor does the medical evidence of record show that his recurrent ventral hernia is related to his service-connected IBS.  The law is clear that in order to get a temporary total evaluation for convalescence, it must be based on a service-connected disability.  Id.  Accordingly, this claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to a temporary total rating under the provisions of 38 C.F.R. 4.30, based on convalescence following ventral hernia surgery, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


